affirmed December 24, 1969affirmed December 24, 1969,petition for rehearing denied January 27, 1970.Petition for review denied by Supreme Court March 10, 1970affirmed December 24, 1969,petition for rehearing denied January 27, 1970.Petition for review denied by Supreme Court March 10, 1970affirmed December 24, 1969,petition for rehearing denied January 27, 1970.Petition for review denied by Supreme Court March 10, 1970*484Francis W. Linklater, Eugene, argued the cause and filed the brief for appellant.